Citation Nr: 1208919	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a toenail condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a preliminary matter, the Board observes that the December 2009 Statement of the Case (SOC) identifies a March 2009 rating decision in which the RO confirmed and continued the previous denial of service connection for back disability as the rating action on appeal, because new and material evidence was received within one year of the October 2005 rating decision, that decision did not become final.  See Muehl v. West, 13 Vet. App. 159 (1999).  

In November 2011, the Veteran was afforded a hearing before the undersigned.  

The issue of service connection for amputation of the left leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 1996, the RO denied reopening the Veteran's claim for service connection for a back disability.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the October 1996 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  In August 2006, the RO denied the Veteran's claim for service connection for a toenail condition.  The Veteran did not perfect a timely appeal.  

4.  Evidence relevant to the Veteran's claim received since the August 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

5.  Resolving doubt in the Veteran's favor, degenerative disc disease of the lumbar spine had its onset during active service.

6.  Resolving doubt in the Veteran's favor, ingrown toenail of the left great toe had its onset during active service.


CONCLUSIONS OF LAW

1.  The October 1996 RO decision denying reopening the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a back disability received since the last final October 1996 decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The August 2006 RO decision denying the claim for service connection for a toenail condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The evidence relevant to the claim for service connection for a toenail condition received since the last final August 2006 decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  Service connection for degenerative disc disease of the lumbar spine is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  Service connection for ingrown toenail of the left great toe is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's back disability and toe condition and grants service connection for the disabilities.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

Because the RO received medical evidence pertaining to the Veteran's back disability within one year of the October 2005 rating decision, that decision is not final.  Therefore, the October 1996 rating decision that initially denied service connection for a back disability is the final decision in this matter. 

The Veteran was initially denied service connection for a back disability in October 1996.  The RO denied service connection as there was no evidence of a complaint or treatment of a back condition in the service treatment records.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R.  §§ 20.302, 20.1103.

The Veteran was initially denied service connection for a toenail condition in August 2006.  The RO denied service connection based on the lack of evidence of permanent residuals or chronic disability of the inservice toenail condition or a link between the Veteran's current ingrown toenails and service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in August 2008.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decisions that is sufficient to reopen the Veteran's claims for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes statements in during the November 2011 hearing, correspondence of record, and during VA medical treatment regarding his back and toenail condition.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates that the Veteran injured his back during service and had problems with his back and toenail of the left great toe since service.  As new and material evidence has been presented, the claims are reopened.  

The Board will now address the issue of entitlement to service connection for a back disability and a toenail condition on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records reveal that the Veteran was treated for ingrown toenails.  In May 1972, his right great toe nail was partially removed.  In November 1972, the Veteran was treated for an ingrown toenail of the left great toe.  In December 1972, the Veteran was treated for an ingrown toenail of the right great toe.  In March 1973, his toenail was removed.  At separation, the Veteran indicated in the report of medical history that he did not have recurrent back pain or foot trouble.

Post-service treatment records show that the Veteran received VA treatment for back pain and ingrown toenails of the right and left great toes.  The earliest treatment records contained in the claims file for treatment of his back are dated February 1995.  During treatment in June 1995, the Veteran reported injuring his back during service.  X-rays dated June 1995 revealed disc disease at L4-5 and early arthritis in the right sacroiliac joint and April 1996 imaging revealed degenerative disc disease at L3-4 and L4-5.  In October 2005, the Veteran was treated for an ingrown toenail of the left great toe.  The Veteran also received private treatment for his back.  In July 2000, the Veteran reported having injured his back in 1972 during service when he slipped and fell while running through a forest.  He stated that he was treated at a clinic and was prescribed medication for his back ache.

During the November 2011 hearing, the Veteran stated that he injured his back twice during basic training and was treated at a dispensary in Germany.  He stated that he had back pain since service and injured his back again in 1994, which aggravated his back pain.  Regarding his toenails, he began treatment for ingrown nails during service and he continuously had consistent problems with ingrown toenails of the left great toe since service.  He stated that he was issued size 10 boots, but he should have been given size 10 1/2 boots.  He began having ingrown toenails because the boots were too tight and every 1 to 3 years they must be removed.  In 2007, his left leg was amputated after his toenail became infected that turned into gangrene.  He reported that his right great toe has not given him any problems.  

The Veteran's mother and sister submitted letters supporting the Veteran's claims.  They stated that his mother sent him medication and women's girdles for back pain while he was in service as he told them that he injured his back during basic training.  His mother also stated that he was issued boots that were a half size too small and had problems with ingrown toenails.

Based on the record, the current back and left great toe disabilities has been established as the Veteran has been diagnosed as having degenerative disc disease of the lumbar back and ingrown toenail of the left great toe.  The Board finds the Veteran's statements are competent to establish that he has readily identifiable symptoms such as back pain and an ingrown toenail.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that that his back pain and ingrown toenail first manifested during service that continued since that time.  

The Board finds the Veteran's account of having problems with his back and ingrown toenails since service both competent and credible and are corroborated by statements from his mother and sister who knew about the problems he was having with his back and toenails while he was in service.  Thus, the evidence demonstrates that the Veteran's back and ingrown toenail disabilities began during service and he had continuity of symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for degenerative disc disease of the lumbar spine and ingrown toenail of the left great toe.  See 38 U.S.C.A. §§ 1154(a), 5107(b).  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  

Service connection for ingrown toenail of the left great toe is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


